PER CURIAM.
Appellants, the plaintiffs below, appeal from a final summary judgment in favor of appellee, Ford Motor Company.
This is a suit arising out of a one-car accident involving appellants while driving an automobile manufactured by appellee, Ford Motor Company (Ford), and leased from Value Rent-A-Car, Inc. Ford moved for and was granted a summary judgment based upon the theory that appellants could not prove any direct negligence, nor could they successfully rely on the doctrine of res ipsa loquitur. At the hearing on the motion for summary judgment, counsel represented to the court that the discovery theretofore engaged in demonstrated that appellants would not present any evidence of direct negligence at trial and would rely upon the doctrine of res ipsa loquitur to prove a prima facie case. Based upon that assumption, Ford argued that the appellants could not make out a prima facie case and thus it was entitled to summary judgment.
Appellants contend the depositions and interrogatories do not make it clear that they will be unable to present a justiciable issue at trial. Not only do they take issue with Ford over what is proven in the depositions and interrogatories, but none of the depositions or answers to interrogatories was presented to the trial court, nor are they present in the record before this court.
Accordingly, the record does not show that no genuine issue of material fact exists, making the entry of summary judgment premature. We, therefore, remand the cause for further proceedings.
DOWNEY and WALDEN, JJ., and WESSEL, JOHN D., Associate Judge, concur.